HEAD, J.
The duly certified copy of the official letter of cancellation of the homestead entry of Mack Holmes, which was commuted to a cash entry, was, by the express terms of section 2787 of the Code, admissi*26'ble in evidence. — Beasley v. Clark, 102 Ala. 254 ; 744 ; Iron Co. v. Roberts, 87 Ala. 436 ; Stephens v. Westwood, 25 Ala. 716 ; Hines v. Greenlee, 3 Ala. 73. It appears, from said letter, exemplified from the records of the General Land Office, that said entries were thereby concelled by the Assistant Commissioner, and action in the case thereby closed, on August 18th, 1888. This furnished sufficient proof of the cancellation by the Land Department of the entries upon which appellant relies ; and whether the endorsements on certain other papers, to which he objected, were competent or not, he was in no way inj uriousiy affected by their admission in evidence. When trial's are had before the court without a jury, it is only necessary to inquire if there was sufficient legal evidence to sustain the judgment; and if such is found to be the state of the record, we do not reverse because other incompetent matters may have also been heard bj the trial judge, the presumption being here indulged that the action of the court, in rendering its judgment, was induced by and rested upon the sufficient legal evidence. For these reasons, we do not deem it necessary to inquire whether there was or was not any error, abstractly considered, in allowing the plaintiff to read in evidence, for the purpose of showing said cancellation, the endorsements on the certified copies of the certificate and receipts issued to the said Mack Holmes. The other questions argued by appellant’s counsel have been decided by this court .adversly to their contention in an equity case between the same parties. — Holmes v. The State, 100 Ala. 291. We are earnestly urged to reverse the ruling there made as to the power of the Interior Deparment-to cancel the appellant’s entries, no patent having been issued to him, but we find no reason for doing so. That opinion is well sustained bv the authorities cited, and to it we adhere. See also Jones v. Meyers, 2 Idaho, 793; s. c. 35 Am. St. 259 and cases therein discussed. There is no reversible error in the record, and the judgment of the city court is affirmed.